        Case 1:21-cv-00484-LF-SCY Document 1 Filed 05/27/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARTIN RUSSELL,

       Plaintiff,

v.                                                           No. 21-484

GUADALUPE CERVANTES,
THE PANDA LLC, and
NATIONAL INDEMNITY COMPANY,

       Defendants.

                                   NOTICE OF REMOVAL
       Defendant National Indemnity Company (“National”), hereby gives notice of the removal

to this Court pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 of the above-captioned action,

formerly pending in the District Court for the Eighth Judicial District, County of Colfax, State of

New Mexico, as No. D-809-CV-2021-00040. National files this Notice without waiving any

defenses, exceptions, or obligations that may exist in its favor in state or federal court. National

bases this removal on the following grounds:

I.     THE COMPLAINT AND STATUS OF PROCEEDINGS IN STATE COURT.

       On March 20, 2021, Plaintiff Martin Russell filed his “Complaint for Personal Injury” in

New Mexico State Court, naming Guadalupe Cervantes, The Panda LLC and National as

defendants. A copy of the Complaint and documents served on National is attached to this Notice

as Exhibit 1.

       On April 27, 2021, the Superintendent of Insurance accepted service on behalf of

National. See Exhibit 2, attached hereto. Accordingly, this Notice of Removal is timely under 28

U.S.C. § 1446(b), because it is filed within thirty (30) days of the date of service on National. No

responsive pleadings to the Complaint have been filed in the state court action.

       Upon information and belief, Defendants Guadalupe Cervantes and The Panda LLC have

not been properly served, and thus their consent is not required. Nevertheless, counsel for these

Defendants has been contacted, and both of these Defendants consent to this removal.
         Case 1:21-cv-00484-LF-SCY Document 1 Filed 05/27/21 Page 2 of 4




       National files this Notice of Removal with this Court, and is filing a copy of the Notice of

Removal in the Eighth Judicial District Court of the State of New Mexico and serving a copy

upon counsel for Plaintiff, pursuant to 28 U.S.C. § 1446(d).

II.    BASIS FOR JURISDICTION UNDER 28 U.S.C. §§ 1332(a) AND 1441.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because there is complete

diversity of citizenship between Plaintiff and Defendants, and the amount in controversy exceeds

the jurisdictional minimum of $75,000, exclusive of interest and costs. This action, therefore,

may be removed to this Court pursuant to 28 U.S.C. § 1441.
       A.      The Citizenship of the Parties is Completely Diverse.

       According to the allegations of the Complaint, Plaintiff is a resident of Raton, Colfax

County, New Mexico and is therefore a citizen of New Mexico. Complaint, ¶ 1.

       Defendant Guadalupe Cervantes is a resident of Enoch, Utah and a citizen of the State of

Utah. Complaint, ¶ 2.

       Defendant The Pandas LLC is a Colorado single member limited liability company with

its principal place of business in Colorado. See Complaint, ¶ 3

       Defendant National Indemnity Company is a Nebraska corporation with its principal

place of business in Omaha, Nebraska. Complaint, ¶ 4.

       Therefore, because Plaintiff is a citizen of New Mexico and none of the Defendants are

citizens of New Mexico, the controversy between Plaintiff and Defendants is between citizens of

different states, and there is complete diversity in this matter.

       B.      The Amount in Controversy Exceeds $75,000.

       The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied. The

amount in controversy in a case where federal jurisdiction is based on diversity of citizenship

must exceed $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a). “[I]n the absence of

an explicit demand for more than $75,000, . . . the defendant may rely on an estimate of the

potential damages from the allegations in the complaint.” McPhail v. Deere & Co., 529 F.3d

947, 955 (10th Cir. 2008) (citing Meridian Security Ins. Co. v. Sadowski, 441 F.3d 536, 541 (7th


                                                   2
        Case 1:21-cv-00484-LF-SCY Document 1 Filed 05/27/21 Page 3 of 4




Cir. 2006)). “A complaint that presents a combination of facts and theories of recovery that may

support a claim in excess of $75,000 can support removal.” Id

       In this Circuit, a removing defendant must prove by a preponderance of the evidence the

facts establishing that the amount in controversy exceeds $75,000. McPhail v. Deere & Co., 529

F.3d 947, 954 (10th Cir. 2008). Once a defendant has shown the facts establishing the amount in

controversy, a case may be remanded “only if it is ‘legally certain’ that the recovery (from the

plaintiff’s perspective) . . . will be less than the jurisdictional floor.” Id. at 955 (quoting

Meridian Security Ins. Co. v. Sadowski, 441 F.3d 536, 543 (7th Cir. 2006)).
       Plaintiff was involved an automobile accident when his vehicle was struck by a semi-

truck driven by Defendant Cervantes. Plaintiff claims that he suffered bodily injuries and his

Complaint alleges Negligence and Negligence Per Se against the semi-truck driver and the

company who allegedly employed the driver. He has also joined Defendant National who issued

a business automobile policy to Defendant The Panda LLC. In the Complaint, Plaintiff claims

that the driver of the semi-truck was traveling too fast when he caused the accident and that

Plaintiff suffered “personal injury, pain and suffering, and permanent injury, loss of enjoyment

of activities, hedonic damages, or loss of the value of life itself, as well as reasonable expenses

for necessary medical care received in the past and reasonably certain to be received in the future

and nonmedical expenses required as a result of the injury and reasonably certain to be required

in the future.” See Complaint at Damages Clause at page 7. Plaintiff claims he is entitled to

compensatory damages, punitive damages, attorneys’ fees and costs, pre-judgment and post-

judgment interest and other nonspecified relief. Id. Prior to the filing of the litigation in a letter

dated September 10, 2020, Plaintiff demanded policy limits.           The policy limits under the

business policy total $1,000,000. Therefore, based on Plaintiff’s allegations, and without in any

manner passing on the merits of Plaintiffs’ claims, the Court can reasonably conclude that the

amount in controversy, exclusive of interest and costs, exceeds $75,000 and is consequently

satisfied for “original jurisdiction” under 28 U.S.C. § 1332(a).




                                                  3
          Case 1:21-cv-00484-LF-SCY Document 1 Filed 05/27/21 Page 4 of 4




         WHEREFORE, Defendant National Indemnity Company requests that this Court assume

full jurisdiction over this case as provided by law.


                                       MODRALL, SPERLING, ROEHL, HARRIS
                                         & SISK, P.A.

                                       By:
                                             Jennifer A. Noya (jnoya@modrall.com)
                                             Post Office Box 2168
                                             500 Fourth Street NW, Suite 1000
                                             Albuquerque, New Mexico 87103-2168
                                             Telephone: 505.848.1800
                                             Attorneys for Defendant National

WE HEREBY CERTIFY that on this
27th day of May, we filed the
forgoing electronically through the
court’s electronic filing system,
which caused the following parties
or counsel to be served by electronic
mail:

         Michael G. Duran
         Daniel T. Cornish
         Samantha L. Drum
         KELLER & KELLER, LLC
         505 Marquette Ave., NW
         Suite 1300
         Albuquerque, NM 87102
         505.938.2300
         michaeld@2keller.com
         dornish@2keller.com
         sdrum@2keller.com

      Attorneys for Plaintiff

MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By:      /s/ Jennifer A. Noya
          Jennifer A. Noya
W4075547.DOCX




                                                   4
